U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Keyuan Petrochemicals, Inc. (Exact name of registrant as specified in its charter) Nevada 45-0538522 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Qingshi Industrial Park Ningbo Economic & Technological Development Zone Ningbo, Zhejiang Province P.R. China 315803 (86) 574-8623-2955 (Issuer's telephone number) (Former address) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yeso No x As of October 31, 2011, the Registrant has 57,579,490 shares of common stock outstanding and 5,400,010 shares of Series B Preferred Stock outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1.Financial Statements 2 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations and Comprehensive Income 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 – 18 Item 2.Management’s Discussion and Analysis or Plan of Operation 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION 26 Item 1.Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2.Unregistered Sales of Equity Securities And Use Of Proceeds 26 Item 3.Defaults Upon Senior Securities 26 Item 4.(Removed and Reserved) 26 Item 5.Other Information 26 Item 6.Exhibits 27 INTRODUCTORY NOTE Except as otherwise indicated by the context, references in this Interim Report on Form 10-Q (this “Form 10-Q”) to the “Company,” “Keyuan”, “we”, “us” or “our” are references to the combined business of Keyuan Petrochemicals, Inc. and its consolidated subsidiaries.References to “Keyuan International” are references to our wholly-owned subsidiary, Keyuan International Group Limited”; references to “Keyuan HK” are references to our wholly-owned subsidiary, Keyuan Group Limited; references to “Ningbo Keyuan” are references to our wholly-owned subsidiary, Ningbo Keyuan Plastics Co.,Ltd.; references to “Ningbo Keyuan Petrochemicals” are to our wholly-owned subsidiary, Ningbo Keyuan Petrochemicals Co., Ltd. References to “China” or “PRC” are references to the People’s Republic of China.References to “RMB” are to Renminbi, the legal currency of China, and all references to “$” and dollar are to the U.S. dollar, the legal currency of the United States. Special Note Regarding Forward-Looking Statements This report contains forward-looking statements and information that are based on the beliefs of our management as well as assumptions made by and information currently available to us.Such statements should not be unduly relied upon.When used in this report, forward-looking statements include, but are not limited to, the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan” and similar expressions, as well as statements regarding new and existing products, technologies and opportunities, statements regarding market and industry segment growth and demand and acceptance of new and existing products, any projections of sales, earnings, revenue, margins or other financial items, any statements of the plans, strategies and objectives of management for future operations, any statements regarding future economic conditions or performance, uncertainties related to conducting business in China, any statements of belief or intention, and any statements or assumptions underlying any of the foregoing.These statements reflect our current view concerning future events and are subject to risks, uncertainties and assumptions.There are important factors that could cause actual results to vary materially from those described in this report as anticipated, estimated or expected, including, but not limited to:competition in the industry in which we operate and the impact of such competition on pricing, revenues and margins, volatility in the securities market due to the general economic downturn; Securities and Exchange Commission (the “SEC”) regulations which affect trading in the securities of “penny stocks,” and other risks and uncertainties.Except as required by law, we assume no obligation to update any forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in any forward- looking statements, even if new information becomes available in the future.Depending on the market for our stock and other conditional tests, a specific safe harbor under the Private Securities Litigation Reform Act of 1995 may be available.Notwithstanding the above, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) expressly state that the safe harbor for forward-looking statements does not apply to companies that issue penny stock.Because we may from time to time be considered to be an issuer of penny stock, the safe harbor for forward-looking statements may not apply to us at certain times. -1- PART I – FINANCIAL INFORMATION KEYUAN PETROCHEMICALS, INC. AND SUBSIDIAIRES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, Note (unaudited) ASSETS Current assets: Cash 3 $ $ Pledged bank deposits Bills receivable Inventories 4 Prepayments to suppliers 5 Consumption tax refund receivable 6 Amounts due from related parties 22 Other current assets 7 Deferred income tax assets Total current assets Property, plant and equipment, net 8 Intangible assets, net 9 Land use rights 10 Prepayment for property, plant and equipment 5 - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Short-term bank borrowings 11 $ $ Bills payable Current portion of long-term bank borrowings 12 Accounts payable Advances from customers 13 Accrued expenses and other payables 14 Income taxes payable 17 Dividends payable Amounts due to related parties 22 Total current liabilities Long-term bank borrowings 12 Total liabilities Series B convertible preferred stock: Par value: $0.001; Authorized: 5,400,010shares 6% cumulative dividend with liquidation preference over common stock Issued and outstanding: 5,400,010 shares, liquidation preference of $20,250,000 Commitments and contingencies 18 - - Stockholders’ equity: Series M convertible preferred stock: Par value: $0.001; Authorized: 47,658 shares; Issued and outstanding: nilon March 31, 2011 and on December 31,2010 - - Common stock: Par value: $0.001; Authorized: 100,000,000 shares; Issued and outstanding: 57,578,990 shareson March 31, 2011 and 57,577,840on December 31, 2010 Additional paid-in capital Statutory reserve Accumulated other comprehensive income Retained earnings Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to the condensed consolidated financial statements. -2- KEYUAN PETROCHEMICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND CONPREHENSIVE INCOME (UNAUDITED) Three Months Ended March 31, Note Sales Thirdparties $ $ Related parties 22 Total Sales Cost of sales Thirdparties Related parties 22 Cost of sales Gross profit Selling expenses General and administrative expenses Total operating expenses Income from operations Other income (expense): Interest income Interest expense ) ) Other income (expense), net ) Total other expense, net ) ) Income before income taxes Income tax expense 17 Net income attributable to Keyuan Petrochemicals Inc. stockholders Dividends to Series B convertible preferred stockholders 15 - Net income attributable to Keyuan Petrochemicals Inc. common stockholders $ $ Net income attributable to Keyuan Petrochemicals Inc. stockholders Foreign currency translation adjustment Comprehensive income $ Earnings per share: Attributable to common stock: - Basic 19 $ $ - Diluted 19 $ $ Weighted average number of shares of common stock used in calculation Basic 19 Diluted 19 See accompanying notes to the condensed consolidated financial statements. -3- KEYUAN PETROCHEMICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Disposal loss (gain) of property and equipment - Depreciation Amortization Land use rights amortization Deferred income tax expense - Share-based compensation expense - Changes in operating assets and liabilities: Bills receivable ) ) Inventories ) Prepayments to suppliers ) ) Consumption tax refund receivable - Other current assets ) ) Accounts payable Advances (to) from customers ) ) Income taxes payable ) ) Accrued expenses and other payables ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Proceeds from disposal of property, plant and equipment - Purchase of property, plant and equipment, including capitalized interest ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Pledged bank deposits used for bank borrowings ) ) Proceeds from short-term bank borrowings Repayment of short-term bank borrowings ) ) Proceeds from bills payable Prepayment of bills payable ) - Repayments of long-term bank borrowings ) - Short-term financing from related parties Short-term financing to related parties ) ) Repayment to Ningbo Litong (Note 22) - ) Repayments to related parties - ) Proceeds from warrants exercise - Dividends paid ) - Net cash (used in) provided by financing activities ) Effect of foreign currency exchange rate changes on cash ) Net increase in cash ) Cash at beginning of quarter Cash at end of quarter $ $ Supplemental disclosure of cash flow information: Income taxes paid $ $ - Interest paid, net of capitalized interest Dividends accrued - Non-cash financing activities: Accounts Payable for purchase of property, plant and equipment ) See accompanying notes to the condensed consolidated financial statements. -4- 1ORGANIZATION AND DESCRIPTION OF BUSINESS (a)Organization Keyuan Petrochemicals, Inc. (the “Company”) was incorporated in the State of Texas on May 4, 2004 in the former name of “Silver Pearl Enterprises, Inc”. On April 22, 2010, Silver Pearl Enterprises, Inc., a U.S. public shell company (now known as the Company) entered into a share exchange agreement (the “Exchange Agreement”) with Keyuan International Group Limited (“Keyuan International”), a privately held investment holding company organized on June 11, 2009 under the laws of the British Virgin Islands, Delight Reward Limited (“Delight Reward”), the sole stockholder of Keyuan International and Denise D. Smith (“Smith”), the Company’s former principal stockholder. Pursuant to the terms of the Exchange Agreement, Delight Reward transferred to the Company all of its shares of Keyuan International in exchange for 47,658 shares of the Company’s Series M convertible preferred stock (the “Share Exchange”). The Series M convertible preferred stock voted with the common stock on an “as converted basis“ and were converted into 47,658,000 shares of the Company’s common stock upon the Company’s stockholders approving an increase in authorized common stock to at least 100,000,000 shares. As a result of the Share Exchange, Keyuan International became a wholly-owned subsidiary of the Company and Delight Reward became the controlling stockholder of the Company. On April 22, 2010, the Company repurchased and cancelled 3,264,000 shares of common stock from Smith for cash consideration of $400,000. The consideration paid in excess of par value of the repurchased shares amounting to $396,736 was charged to additional paid-in capital in the consolidated statement of stockholders’ equity and comprehensive income (loss). After giving effect to the repurchase and conversion of the Series M Preferred Stock, the former stockholders of Keyuan International hold 95.2% of the Company’s common stock. The Share Exchange has been accounted for as a reverse acquisition and recapitalization whereby Keyuan International is deemed to be the accounting acquirer (and the legal acquiree). Accordingly, Keyuan International’s historical statements for the periods prior to the reverse acquisition became those of the Company retroactively restated for, and giving effect to, the number of shares received in the Share Exchange. The assets and liabilities, and revenues and expenses of the Company are included in the accompanying financial statements effective from April 22, 2010. The total net liabilities assumed by Keyuan International as of the date of the Share Exchange were not significant. The Company is deemed to be a continuation of the business of Keyuan International. On May 12, 2010, the Company formed a business combination related shell company under the laws of the State of Nevada called Keyuan Petrochemicals, Inc. and on the same day, acquired 100% of the entity’s stock for cash. As such, the entity became the Company’s wholly-owned subsidiary (the “Merger Subsidiary”). Effective as of May 17, 2010, the Merger Subsidiary was merged with and into the Company. As a result of the merger, the Company’s name was changed to “Keyuan Petrochemicals, Inc.”.Prior to the merger, the Merger Subsidiary had no liabilities and nominal assets and, as a result of the merger, the separate existence of the merger subsidiary ceased.The Company is the surviving corporation in the merger and, except for the name change, there was no change in the Company’s directors, officers, capital structure or business. The Company, through its wholly-owned subsidiary, Keyuan International and its indirect subsidiaries Keyuan Group Limited (“Keyuan HK”) and Ningbo Keyuan Plastics Co.,Ltd. (“Ningbo Keyuan”), is engaged in the manufacture and sale of petrochemical products. On November 16, 2009, Keyuan HK acquired 100% of Ningbo Keyuan.At the time of the acquisition, Keyuan HK and Ningo Keyuan were controlled by Mr. Tao Chunfeng, the Company’s Chief Executive Officer. Accordingly, the acquisition was accounted for as a common control transaction in a manner similar to a pooling of interests. On August 8, 2010, Keyuan HK established a wholly owned subsidiary in the People’s Republic of China (“PRC”), Ningbo Keyuan Petrochemicals Co., Ltd (“Ningbo Keyuan Petrochemicals”), which is engaged in the sale of petrochemical products in the PRC. (b)Nature of business The Company, through its PRC operating subsidiaries, Ningbo Keyuan and Ningbo Keyuan Petrochemicals, is engaged in the manufacture and sale of petrochemical products in the PRC. -5- (c)Recent Events The Company’s former auditor, KPMG, LLP (“KPMG”), brought certain issues to the Company’s Audit Committee’s attention through a March 28, 2011 memorandum and an April 18, 2011 letter (collectively, the “KPMG Memoranda”).KPMG requested that the Company’s Audit Committee conduct an independent investigation (the “Investigation”) into those issues.On March 31, 2011, the Audit Committee elected to commence such independent Investigation and engaged the services of independent counsel, Pillsbury Winthrop Shaw Pittman LLP (“Pillsbury”), which in turn engaged the services of Deloitte Financial Advisory Services LLP (“Deloitte”), as independent forensic accountants, and King & Wood, as Audit Committee counsel in the People’s Republic of China (“PRC”).Pillsbury, Deloitte and King & Wood are collectively referred to herein as the “Investigation Team.”On September 28, 2011 the investigation was completed. The Investigation identified possible violations of PRC laws and U.S. Securities laws, including the maintenance of an off-balance sheet cash account that was used primarily to pay service providers and other Company related expenses. Total activity in the off-balance sheet cash account amounted to approximately $800,000 through December 31, 2010 with a net income statement effect of approximately $12,000, and $400,000 for the period from January 1, 2011 to March 31, 2011, with a net income statement effect of approximately $192,000, at which time the Company ceased its use.The Investigation identified certain other issues that could result in potential violations of PRC or U.S. laws.The Company is working with its legal counsel to evaluate the matters identified in the Investigation and to determine the extent to which the Company may be exposed to fines and penalties.In addition, the Company has retained a Foreign Corrupt Practices Act (“FCPA”) expert to review potentially relevant transactions and to assist the Company with the design and implementation of a detailed FCPA program.The Company has preliminarily concluded that the extent to which it may be exposed in the PRC is limited.However, management is currently unable to determine the final outcome of these matters and their possible effects on the consolidated financial statements. On October 7, 2011, trading of the Company’s common stock was delisted by NASDAQ, and is currently quoted on the Pink Sheets (symbol: KEYP.PK). The Company’ s management believes that the Company’s cash, working capital, and access to cash through its bank loans provide adequate capital resources to fund its operations and working capital needs for at least the next twelve months. 2BASIS OF PRESENTATION The accompanying condensed consolidated financial statements have been prepared in accordance with U.S. general accepted accounting principles (U.S. GAAP) and include the financial statements of the Company and its subsidiaries (the “Group”). All intercompany balances and transactions are eliminated in consolidation. The financial statements have been prepared in accordance with U.S. GAAP applicable to interim financial information and the requirements of Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. These interim financial statements should be read in conjunction with the audited financial statements for the years ended December 31, 2010 and 2009, as not all disclosures required by generally accepted accounting principles for annual financial statements are presented. The interim financial statements follow the same accounting policies and methods of computation as the audited financial statements for the years ended December 31, 2010 and 2009. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. 3CASH Cash consists of cash on hand and cash at banks. As of March 31, 2011 and December 31, 2010, cash of $48,824,362 and $26,857,729, respectively, was held in major financial institutions located in the PRC. Management performs periodic evaluations of the relative credit standings of those financial institutions, and believes that these major financial institutions have high credit ratings. 4INVENTORIES Inventories consist of the following: March 31, December 31, Raw materials $ $ Finished goods Work-in-process Total $ $ 5PREPAYMENTS TO SUPPLIERS As of March 31, 2011 and December 31, 2010, prepayments to suppliers are made in connection with the purchase of raw materials and the construction of the Group’s facilities. Prepayments to suppliers are reclassified to inventories or construction-in-progress, when the Group applies the prepayments to related purchases of materials, after the related invoice are received, which is generally within six months. 6CONSUMPTION TAX REFUND RECEIVABLE In August 2008, the PRC government enacted a regulation that provides that domestically purchased heavy oil to be used for producing ethylene and aromatics products would be exempted from a consumption tax. In addition, the consumption tax paid for imported heavy oil would be refunded if it was used for producing ethylene and aromatics products. Given all the Group’s purchased heavy oils are, or are to be, used for the production of ethylene and aromatics products, the Group recognizes a consumption tax refund receivable when the consumption tax has been paid and the relevant heavy oils have been usedin production. -6- In January 2011, a consumption tax refund of $24,919,354 was received, and in March 2011 the balance of $14,225,334 from 2010 was approved for payment by the PRC tax authorities. A claim for the refund of consumption tax of $10,512,132 paid in the three months ended March 31, 2011 is being submitted to the PRC tax authorities and is expected to be approved and refunded by December 31, 2011. 7OTHER CURRRENT ASSETS Other current assets consist of the following: March 31, December 31, VAT recoverable $ $ Receivable from Ningbo Litong (Note 22) Customs deposits for imported inventories Others $ $ 8PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment consist of the following: March 31, December 31, Buildings $ $ Machinery and equipment Vehicles Office equipment and furniture Construction-in-progress Less: Accumulated depreciation ) ) $ $ Depreciation expense on property, plant and equipment is allocated to the following items: Three months ended March 31, Cost of sales $ $ Selling, general and administrative expenses $ $ 9INTANGIBLE ASSETS Intangible assets consist of the following: Amortization March 31, December 31, Period Years Licensing agreements 10-20 $ $ Less: Accumulated amortization ) ) $ $ For the three months ended March 31, 2011 and 2010, amortization expense was $25,680 and $24,747, respectively. Estimated amortization expense for each of the next five years is estimated to be approximately $100,000. -7- 10LAND USE RIGHTS March 31, December 31, Land use rights $ $ Less: Accumulated amortization ) ) $ $ For the three months ended March 31, 2011 and 2010, amortization expense related to land use rights was $108,353 and $42,107, respectively. 11SHORT-TERM BANK BORROWINGS March 31, December 31, Bank borrowings-secured/guaranteed $ $ Short−term bank borrowings outstanding as of March 31, 2011 carry a weighted average interest rate of 5.18% (2010: 5.18%) regarding bank loans in RMB; a weighted average interest rate of 3.40% (2010: 3.46%) regarding bank loans in USD, and have maturity terms ranging from one to twelve months and interest rates ranging from 2.97% to 4.30% (2010: 2.97% to 5.56%). Included in short term bank borrowings at March 31, 2011 are $3,664,800 and $22,025,570 payable to Shanghai Pudong Development Bank, which are secured by Ningbo Keyuan's rights to use sea areas and a one-year fixed term deposit with a carrying amount of $23,500,530 respectively; In addition, $45,163,051 payable to Bank of China is secured by Ningbo Keyuan's pledged deposits with carrying amounts of $61,072,518 as of March 31, 2011. Among the rest of the Group's short term borrowings, $66,247,600 is guaranteed by related-party, third-party entities and individuals, including $35,884,500 which isguaranteed by the Group’s Chief Executive Officer. 12LONG-TERM BANK BORROWINGS March 31, December 31, Loan from China Construction Bank $ $ Loan from Industrial and Commercial Bank of China Loan from Bank of China - Less: current portion ) ) $ $ As of March 31, 2011 and December 31, 2010, all of the Group's long-term bank loans are guaranteed by related-party entities, bear interest from 5.76% to 6.45% and are due on various dates through August 2012. There were no additional bank borrowings in the three months ended March 31, 2011. Future principal repayments on the long-term bank borrowing are as follows: $ $ 13ADVANCES FROM CUSTOMERS The Group requires a prepayment of 100% of the sales contract price from its customers shortly before products are delivered. Such prepayment is recorded as “advances from customers” in the Group’s consolidated balance sheets, until the products are delivered and the customer takes ownership and assumes the risk of loss. -8- 14ACCRUED EXPENSES AND OTHER PAYABLES Accrued expenses and other payables as of March 31, 2011 and December 31, 2010 consist of: March 31, December 31, Purchase of property, plant and equipment $ $ Accrued payroll and welfare Other accruals and payables $ $ 15 STOCKHOLDERS’ EQUITY AND RELATED FINANCING AGREEMENTS Dividends Fixed dividends are accrued and cumulative for one year from the date of the initial issuance of the Series A and Series B convertible preferred stocks, and are payable on a quarterly basis. Annual dividends are determined as 6% of $3.50 for each share of the Series A convertible preferred stock, and 6% of $3.75 for each share of the Series B convertible preferred stock. As of December 31, 2010, all of the Series A convertible preferred stock had been converted into the Company’s common stock. No shares of Series B convertible preferred stock have been converted into the Company’s common stock. On January 27, 2011, the Company’s Board of Directors approved the distribution of an annual cash dividend of $0.36 per share for 2010 to be paid quarterly to its common stock stockholders at the assigned dates of record. The first quarter dividend of $0.09 per share to be paid to stockholders of record as of March 1, 2011, was paid on April 15, 2011. Certain stockholders of the Company have announced the waiver of their rights to receive such cash dividends. In addition, PRAX Capital, the primary Series B convertible stockholder agreed to waive their rights to receive cash dividends for 2010 should they choose to convert their preferred stock before the record date. The estimated dividends to be distributed and the dividends waived are approximately $3.5 million and $17.2 million, respectively. Approximately $0.9 million has been distributed as dividends for the first quarter. Registration rights agreement In connection with its Series A private placement, the Company entered into a registration rights agreementwith the Series A investors, in which the Company agreed to file a registration statementwith the Securities and Exchange Commission (“SEC”) to register for resale the issued common stock, the common stock issuable upon conversion of the Series A convertible preferred stock, and the common stock underlying the Series A and Series B warrants, and common stock underlying the placement agent warrants, within 30 calendar days of April 22, 2010 and to have this registration statement declared effective within 150 calendar days of April 22, 2010 or within 180 calendar days of April 22, 2010 in the event of a full review of the registration statement by the SEC. If the Company doesn’t comply with the foregoing obligations under the registration rights agreement, the Company will be required to pay liquidated damages in cash to each investor, at the rate of 1% of the applicable subscription amount for each 30 day period in which the Company is not in compliance; provided, that such liquidated damages will be capped at 10% of the subscription amount of each investor and will not apply to any registrable securities that may be sold pursuant to Rule 144 under the Securities Act if all of the conditions in Rule 144(i)(2) are satisfied at the time of the proposed sale, or are subject to an SEC comment with respect to Rule 415 promulgated under the Securities Act. At December 31, 2010, all of the Series A convertible preferred stock has been converted into the Company’s common stock. The Company did not incur any liquidated damages in 2010. In connection with the Series B private placement, the Company entered into a registration rights agreementwith the Series B Investors, in which the Company agreed to file a registration statement with the SEC to register for resale the common stock issuable upon the conversion of the Series B convertible preferred stock, common stock underlying the Series C and Series D Warrants, and common stock underlying the placement agent warrants, within 30 calendar days following the later of (i) the closing date of the offering or (ii) the effective date of the prior registration statement for resale the Issued Common Stock and common stock issuable upon the conversion of the Series A preferred stock, Series A and Series B warrants, and placement agent warrants issued in the Series A private placement (the “Prior Registration Statement”), and to have the registration statement declared effective within 150 calendar days ( or 180 calendar days of the Closing Date in the event of a full review of the registration statement by the SEC)following the later to occur of (i) the closing date of the Series B private placement or (ii) the effective date of the Prior Registration Statement.If the Company does not comply with the foregoing obligations under the registration rights agreement, the Company will be required to pay cash liquidated damages to each Series B investors, at the rate of 1% of the applicable subscription amount for each 30 day period in which the Group are not in compliance; provided, that such liquidated damages will be capped at 10% of the subscription amount of each investor and will not apply to any registrable securities that may be sold pursuant to Rule 144 under the Securities Act if all of the conditions in Rule 144(i)(2) are satisfied at the time of the proposed sale, or are subject to an SEC comment with respect to Rule 415 promulgated under the Securities Act. Liquidated damages are also payable in the event that the Registration Statement is not maintained continuously effective for approximately 180 days, or if trading of the Company’s common stock is suspended, or if the Company’s common stock is delisted from the principal exchange on which it is traded for more than three days. As the required registration statements were declared effective in the specified time frame, management determined that a liability for liquidated damages had not been incurred as of December 31, 2010.On April 1, 2011, trading of the Company’s common stock was suspended. In addition, management determined that, as of April 15, 2011, the Registration Statements were no longer effective.Accordingly, in the quarter ended June 30, 2011, the period in which it became probable that the Company will be required to remit liquidated damages to the Investors, an estimated contingent liability for $1,300,730 was accrued with a corresponding charge to earnings, as per the guidance in ASC 825-20, “Registration Payment Arrangements”. -9- 16SHARE-BASED PAYMENTS (a)Employee stock option grants Effective June 30, 2010, the Board of Directors approved the Company’s 2010 Equity Incentive Plan (the “Plan”). The maximum numbers of shares of common stock of the Company issuable pursuant to the Plan is 6,000,000 shares.The Plan shall be administered by the Board; provided however, that the Board may delegate such administration to the Committee. Subject to the provisions of the Plan, the Board and/or the Committee shall have authority todetermine the type or types of awards to be granted to each participant under the Plan. The exercise price per share of each option shall be determined by the Board or the Committee; provided, however, that such exercise price per share under any incentive stock option shall not be less than 100% of the fair market value of a share on the date of grant of such incentive stock option. The term of each option shall be fixed by the Board or the Committee, provided that no incentive stock option shall have a term greater than 10 years. On June 30, 2010, the Company granted a total of 3,000,000 stock options to certain senior management employees with a contractual term of 5 years. The exercise price of these stock options is $4.20 per share and the grant-date fair value of these stock options amounted to $3,347,298. A total of 2,810,000 stocks options vest over three years as follow: 30% shall vest and become exercisable one year after grant date, 40% shall vest and become exercisable two years after grant date, and 30% shall vest and become exercisable three years after grant date. For the remaining 190,000 stock options: 40% shall vest and become exercisable one year after grant date and 60% shall vest and become exercisable two years after grant date. On July1, 2010, the Company granted a total of 80,000 stock options to two independent directors with contractual terms of 5 years. The exercise price of these stock options is $4.20 per share and the grant-date fair value of these stock options amounted to $91,349. A total of 40,000 of the options shall vest and become exercisable one year after grant date and the remaining 40,000 of the stock options shall vest and become exercisable two years after grant date, provided that the independent directors are re-elected for successive one year terms one year after the stock options issuance date. On August4, 2010, the Company granted 700,000 stock options to employees with a contractual term of 5 years. The exercise price of these stock options was $4.50 per share and the grant-date fair value of these stock options amounted to $1,338,761. These stock options vest over three years as follows: 30% shall vest and become exercisable one year after the grant date, 40% shall vest and become exercisable two years after grant date and 30% shall vest and become exercisable three years after the grant date. On December29, 2010, 600,000 stock options granted to certain employees on August 4, 2010, were cancelled. As compensation for such cancellation, the Company committed to pay these employees incremental cash payments during the period through August 2013. The fair value of the committed cash payment on December 29, 2010 was approximately $400,000 and no incremental compensation costs resulted from the cancellation of these stock options. No options were granted during the three months ended March31, 2011. -10- 16SHARE-BASED PAYMENTS (CONTINUED) For the three months ended March 31, 2011 and 2010, share-based compensation expenses related to employee stock options charged to general and administrative expenses in the consolidated statements of operations were $310,973 and nil, respectively. As of March31, 2011, unrecognized compensation costs related to employee stock options was approximately $2,701,200. These costs are expected to be recognized on a straight-line basis, over the remaining weighted average service period of 2.19 years. (b)Non-employee stock option grants On April 19, 2010, the Company issued 88,000 shares of common stock to Hayden Communications International, for the investor related services they will provide for a 12 month period. The related expense was $51,643 for the three months ended March 31, 2011. On April 19, 2010, the Company issued 48,000 shares of common stock to Chesapeake Company, Inc, for the investor related services they will provide for a period of 12 months. The related expense was $12,990 for the three months ended March 31, 2011. On April 19, 2010, the Company issued 50,000 shares of common stock to Hampton Growth Resources, LLC, for the investor related services they will provide for a 12 month period. The related expense was $54,500 for the three months ended March 31, 2011. On July1, 2010, the Company granted 40,000 stock options to an external HR consultant with a contractual term of 5 years in exchange for its services completed prior to the grant date. The exercise price of these stock options is $4.20 per share and the grant-date fair value was $45,675. These stock options vested and became exercisable immediately at the grant date. On July 27, 2010, the Company granted 420,000 stock options to a consultant. The options expire on April 21, 2013. The exercise price of these stock options is $4.20 per share. A total of 70,000 of the stock options vested and became exercisable immediately at the grant date, 31,818 of the options vested monthly from September 1, 2010 through April 1, 2011, and the remaining balance of 95,456 vested on May 1, 2011. Management considers that the vesting dates are concurrent with the respective service completion dates. The grant date fair value of the options was $520,441 and the related compensation expense was $138,940 for the three months ended March 31, 2011. -11- 16SHARE-BASED PAYMENTS (CONTINUED) For the three months ended March 31, 2011, share-based compensation expenses related to non-employee stock and stock options recorded in general and administrative expenses in the consolidated statements of operations were $119,133 and $142,694, respectively. As of March 31, 2011, unrecognized compensation costs related to service providers stocks and stock options were approximately $10,902 and $185,679, respectively. These costs are expected to be recognized over a remaining vesting period of 0.1 year and 2.3 years respectively. 17INCOME TAXES The Company and its subsidiaries file separate income tax returns. The United States of America The Company is incorporated in the State of Nevada in the U.S., and is subject to the U.S. federal corporate income tax at progressive rates ranging from 15% to 35%. The state of Nevada does not impose any state corporate income tax. The Company is also liable to state taxes in North Carolina due to the existence of its U.S office in North Carolina. British Virgin Islands Keyuan International is incorporated in the British Virgin Islands (“BVI”). Under the current laws of British Virgin Islands, Keyuan International is not subject to tax on income or capital gains. In addition, upon payments of dividends by Keyuan International, no BVI withholding tax is imposed. Hong Kong Keyuan HK is incorporated in Hong Kong. Keyuan HK did not earn any income that was derived in Hong Kong for the three months ended March 31, 2011 and 2010 and therefore was not subject to Hong Kong Profits Tax. The payments of dividends by Hong Kong companies are not subject to any Hong Kong withholding tax. PRC Ningbo Keyuan and Ningbo Keyuan Petrochemicals are both incorporated in the PRC and the applicable PRC statutory income tax rate for both companies is 25%. Components of income before income tax expense arose in the following jurisdictions: Three months ended March 31, PRC $ $ U.S. ) - Hong Kong and BVI ) ) Total income before income taxes $ $ -12- The Group’s income tax expense in the consolidated statements of operations consists of the following: PRC: Three months ended March 31, Current income tax expense $ $ - Deferred income tax expense - Total income tax expense $ $ Reconciliation between income tax expense and the amounts computed by applying the PRC statutory income tax rate of 25% to income before income taxes is as follows: Three months ended March 31, Income before income taxes $ $ Computed expected income tax expense % % NOLs from overseas subsidiaries not recognized % % Others % - - Actual income tax expense $ % $ % The PRC income tax rate has been used because the majority of the Group’s consolidated incomebefore income taxes arises in the PRC. According to the prevailing PRC income tax law and its relevant regulations, non-PRC-resident enterprises are levied withholding tax at 10%, unless reduced by tax treaties or similar arrangements, on dividends from their PRC-resident investees for earnings accumulated beginning on January 1, 2008, and undistributed earnings generated prior to January 1, 2008 are exempt from such withholding tax. Further, the Company’s distributions from its PRC subsidiaries are subject to U.S. federal income tax at 35%, less any applicable qualified foreign tax credits. Due to the Company’s policy of permanently reinvesting substantially all of its earnings in its PRC business, the Company has not provided for deferred income tax liabilities for U.S. federal income tax purposes on its PRC subsidiaries’ undistributed earnings of $32.3 million and $26.3 million as of March 31, 2011 and December 31, 2010, respectively. The Group mainly files income tax returns in the United States and the PRC. The Company is subject to U.S. federal income tax examination by tax authorities for tax years beginning in 2004.According to the PRC Tax Administration and Collection Law, the statute of limitations is three years if the underpayment of taxes is due to computational errors made by the taxpayer or the withholding agent. The statute of limitations is extended to five years under special circumstances where the underpayment of taxes is more than RMB100,000 ($15,000). In the case of transfer pricing issues, the statute of limitation is ten years. There is no statute of limitation in the case of tax evasion. The PRC tax returns for the Company’s PRC subsidiaries are open to examination by the PRC state and local tax authorities for the tax years beginning in 2008. -13- 18 CONTINGENCY In connection with the shipping of finished products, inaccurate product information was provided to the PRC port authority.After consulting with PRC legal counsel, management expects that the penalty, if there is any, will not be significant and will not have a material impact on the consolidated financial statements. Ningbo Keyuan failed to withhold income tax of approximately $50,000 from payments to certain external service providers and employees. Ningbo Keyuan has asked these external service providers and employees to pay the related income tax to the tax bureau. However at this time it is uncertain if such payments will be made. If such payments are not made, in accordance with PRC income tax law, Ningbo Keyuan may be subject to fines arranging from 50% to three times of the amount of tax that Ningbo Keyuan failed to withhold. Management expects that the resolution of this matter will not have a material impact on the Group’s consolidated financial statements. 19EARNINGS PER SHARE Earnings per share for the period of the Share Exchange have been restated to reflect the recapitalization under the Share Exchange. The following table sets forth the computation of basic net income per share: Three months ended March 31, Basic earnings per share: Net income attributable to Keyuan Petrochemicals, Inc. stockholders $ $ Fixed dividends to Series A convertible preferred stockholders - - Fixed dividends to Series B convertible preferred stockholders - Net income attributable to Keyuan Petrochemicals Inc. common stockholders $ $ Weighted average common shares (Denominator for basic income per share) Effect of diluted securities: - Series A convertible preferred stock - - - Series B convertible preferred stock - - Series M convertible preferred stock - - - Warrants - - Options - Basic net income per share: $ $ Diluted net income per share: $ $ 20FAIR VALUE MEASUREMENTS The Company did not have any assets and liabilities that are measured at fair value on a recurring basis as of March 31, 2011 and 2010. The fair values of cash, pledged bank deposits, bills receivable, consumption tax refund receivable, short-term bank borrowings, bills payable, current portion of long-term borrowings, and accounts payable approximate their respective carrying amounts due to their short-term nature. Amounts due to related parties are not practicable to estimate due to the related party nature of the underlying transactions. The Group’s long-term debt, secured by various assets, bears interest at rates commensurate with market rates and therefore management believes carrying values approximate fair values. -14- 21SIGNIFICANT CONCENTRATIONS AND RISKS As of March 31, 2011 and December 31, 2010, the Group held cash and pledged bank deposits in financial institutions of approximately $168,341,366 and $127,260,081, respectively. They were primarily held in major financial institutions located in mainland China and the Hong Kong Special Administrative Region, which management believes have high credit ratings. Sales to major customers, which individually exceeded 5% of the Group’s total net revenues, are as follows: For three months ended March 31, 2011 For three months ended March 31, 2010 Largest Amount of % Total Largest Amount of % Total Customers Sales Sales Customers Sales Sales Customer A $ 20 % Customer B $ 18 % Customer B 16 % Customer F 13 % Customer C 10 % Customer G 10 % Customer D 7 % Customer H 7 % Customer E 6 % Customer C 5 % Total $ 58 % Total $ 53
